DETAILED ACTION
This Communication is a First Action on the Merits. Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Laurentiis (10,536,191 B1) in view of MEIYAPPAN et al (2021/0385575 A1).
As per Claim 1, De Laurentiis teaches a control method of an audio device, comprising: wirelessly receiving an audio signal from an audio communication device (Figure 1 – References 1021, 1022 104 and 106; Column 2, Lines 27-48); and receiving a control signal, wherein the control signal is arranged to instruct the audio device to perform an operation, and the control signal is not part of the audio signal (Column 3, Line 38 – Column 4, Line 15). 
(Note: As shown in Figure 1, De Laurentiis describes a smartphone [audio communication device] wirelessly transmitting an audio signal [music] to wireless earbuds. De Laurentiis also describes user supplied input [tactile or verbal] to implement a command [increase volume/skip song] with the control signal not being a part of the audio being streamed to the wireless earbuds)
De Laurentiis does not teach processing the audio signal to generate a processed audio signal for playing; obtaining a time information; and performing the operation at a specific time point according to the time information. However, Meiyappan teaches processing the audio signal to generate a processed audio signal for playing; obtaining a time information; and performing the operation at a specific time point according to the time information (Page 5, Paragraph [0055]).
(Note: As shown in Figure 1 of Meiyappan, the headphones happen to be a source device that wirelessly transmits media to a smartphone [target device]. In Figure 6 of Meiyappan, the headphones [source device] are used to wireless transmit audio to a camcorder and/or a virtual/augmented reality headset)
(Note: In paragraph [0055], Meiyappan describes the receipt of audio frames [i.e. streaming media] which are demultiplexed, encoded and any lost or dropped packets are inserted into the media stream. Meiyappan also describes the synchronization of multiple audio streams based on the comparison of timestamps of individual audio frames. In order to be able to compare timestamps time information has to be present)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by De Laurentiis with the method taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate. 
As per Claims 2 and 12, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, and receiving the control signal and obtaining the time information comprise: receiving the control signal and the time information from a control device, wherein the control signal and the time information are provided to the first audio device and a second audio device, for enabling the first audio device and the second audio device to simultaneously performs the operation at the specific time point according to the time information as described in Claim 1.
(Note: In Figure 1 of De Laurentiis, a smartphone [control device] transmits an audio stream using Bluetooth to wireless earbuds. In Column 3, Line 38 – Column 4, Line 15; De Laurentiis describes a user-initiated control signal [e.g. increase volume, equalizer settings] through tactile or voice input. In Column 14, Lines 40-58; De Laurentiis describes receiving a control signal at a wireless headphone [left earbud – first audio device] at a point in time and delaying the implementation of the control signal until the corresponding headphone [right earbud – second audio device] is ready thereby ensuring that the command is simultaneously executed)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 3 and 13, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, and receiving the control signal and obtaining the time information comprise: receiving the control signal from a control device, wherein the control signal is provided to the first audio device and a second audio device as described in Claims 1 and 2.
The combination of De Laurentiis and Meiyappan also teaches negotiating with the second audio device to generate the time information, for enabling the first audio device and the second audio device simultaneously to perform the operation at the specific time point according to the time information (Meiyappan: Figure 6; Page 9, Paragraphs [0087] – [0089] and [0093]).
(Note: In paragraph [0087], Meiyappan describes the adding of a timestamp to each packet of the data stream. Each packet additionally has an identifier specifying the channel each packet is associated with. In paragraph [0089], Meiyappan indicates that target devices can identify any missing packets and after performing packet recovery as needed, target devices align/synchronize data streams to produce a complete audio file)
(Note: In paragraph [0093], Meiyappan describes a source device and a target device enabling the simultaneous transmission of high-quality audio data between the source device and the target device. The combined teachings of De Laurentiis and Meiyappan allows the wireless earbuds upon receiving a control signal [e.g. stop playback] to stop the playback of the audio at the same time and not have one earbud play and the other earbud stop)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 4 and 14, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, and the control method further comprises: transmitting the control signal and the time information to a second audio device, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information as described in Claims 1 and 3 above.
 (Note: In Column 3, Line 38 – Column 4, Line 9; De Laurentiis indicates that control signals may include: increase/decrease volume, skip song, answer phone call, stop audio, mute microphone, noise cancellation, adjust equalizer settings [bass, treble, etc.]. Meiyappan describes the inclusion of timestamps associated with transmitted and received packets as described in Claim 3. In Column 4, Lines 12-21; De Laurentiis describes upon receiving an answer call input the mobile device transmits a stop song signal which has an associated timestamp for the command)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 6 and 16, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, and the control method further comprises: sending a control request to a control device for requesting the control device to send the control signal corresponding to the control request to the first audio device and a second audio device; and obtaining the time information comprises: negotiating with the second audio device to generate the time information, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information. 
(Note: In Column 4, Lines 3-21; De Laurentiis describes the changing of a setting associated with a command or an instruction [received through tactile or via a voice command]. De Laurentiis indicates that control signals may include: increase/decrease volume, skip song, answer phone call, stop audio, mute microphone, noise cancellation, adjust equalizer settings [bass, treble, etc.]. In a circumstance where the signal may be to modify equalizer settings which transmits the request to the left and right earbuds)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 7 and 17, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, and the control method further comprises: sending a control request to a control device for requesting the control device to send the control signal corresponding to the control request to the first audio device and a second audio device; and obtaining the time information comprises: receiving the time information from the control device, wherein the time information is provided to the first audio device and the second audio device, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information. 
(Note: In Column 4, Lines 22-37; De Laurentiis describes a user who has received an incoming phone call by double tapping either earbud to accept the incoming call. Data associated with this gesture [i.e. control signal] is transmitted to control device [i.e. mobile phone] which determines the time associated with the current audio in progress [i.e. song] which it then pauses for both earbuds and then answers the phone call)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 8 and 18, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, and the control method further comprises: sending a control request and an initial time information to a control device for requesting the control device to send the control signal corresponding to the control request to the first audio device and a second audio device; and obtaining the time information comprises: receiving the time information from the control device, wherein the time information is generated according to the initial time information, and the time information is provided to the first audio device and the second audio device, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information.
(Note: As described in Claim 7, when answering the incoming call while listening to music; the time information associated with at what point the song is noted for both earbuds. Accepting the phone call causes the music to stop and the call to begin. The ending of the phone call by tactile input or voice command and the resumption of simultaneous audio playback by both earbuds at the time when the song stopped initiated by tactile input or a voice command reads on the claim recitations)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 9 and 19, the combination of De Laurentiis and Meiyappan teaches wherein the audio device is a first audio device, the first audio device and a second audio device are in a group, and receiving the control signal and obtaining the time information comprise: receiving the control signal and from a control device, wherein the control signal is provided to the first audio device and the second audio device; and transmitting a group control signal and the time information to the second audio device, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information, wherein the group control signal is generated according to the control signal as described in Claims 1 and 8.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  
As per Claims 10 and 20, De Laurentiis teaches wherein the operation is to adjust noise reduction degree of the audio device, adjust volume of the audio device, or control the audio device to play a prompt tone as described in Claim 2.
As per Claim 11, the combination of De Laurentiis and Meiyappan teaches a method as described in Clam 1.  De Laurentiis also teaches an audio device, comprising: a wireless communication module (Figure 2 – Reference 210; Column 9, Lines 14-19), arranged to receive an audio signal from an audio communication device (Figure 2 – References 104 and 106; Column 9, Lines 14-36).
De Laurentiis further teaches a processing circuit, coupled to the wireless communication module and arranged to process the audio signal to generate a processed audio signal (Figure 2 – Reference 200; Column 8, Lines 59-63); and a playback component, coupled to the processing circuit and arranged to play the processed audio signal (Figure 2 – Reference 220; Column 9, Lines 54-62). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis with the method and device taught by Meiyappan to ensure that a user participating in a phone call using earbuds is able to communicate without being concerned that the call is going to break up or have severe distortion allowing both parties to effectively communicate.  

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laurentiis (10,536,191 B1) in view of MEIYAPPAN et al (2021/0385575 A1) as applied to Claims 1 and 11 above, and further in view of Thoen (2017/0366924 A1).
As per Claims 5 and 15, the combination of De Laurentiis and Meiyappan teaches the control method of Claims 1 and 11, The combination of De Laurentiis and Meiyappan also teaches wherein the audio device is a first audio device; and transmitting the control signal to a second audio device as described in Claims 1 and 4 above.
The combination of De Laurentiis and Meiyappan does not teach negotiating with the second audio device to generate the time information, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information. However, Thoen teaches negotiating with the second audio device to generate the time information, for enabling the first audio device and the second audio device to simultaneously perform the operation at the specific time point according to the time information (Figure 5A and 5B; Page 4, Paragraphs [0072] – [0074]).
(Note: Figures 5A and 5B illustrate a smartphone wirelessly transmitting media to a pair of earbuds [left earbud – 1st audio device & right earbud – 2nd audio device]. In a circumstance where the Bluetooth connection between smartphone and the left earbud breaks, the media is directed to the right earbud which when combined with the time negation taught by the combination of De Laurentiis and Meiyappan reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and device taught by De Laurentiis and Meiyappan with the method and device taught by Thoen to provide a means to compensate in a circumstance where there is an interruption in the transmission of a wireless signal so that communication between wireless devices can continue unimpeded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sridhara et al (2020/0336958 A1), MASTER et al (2017/0041724 A1), Batta et al (11,064,281 B1), MEIYAPPAN et al (2022/0038769 A1), Ueda et al (2019/0174557 A1), Jorgovabovic et al (11,153,678 B1), YUN et al (2019/0052961 A1), JIN et al (2020/0092630 A1), TASAKA (2020/0336820 A1) and Belverato (2017/0111834 A1). Each of these describes system and methods of wirelessly communicating media between a source device and remote devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652